DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a topical skin care composition comprising a cannabinoid, a conditioning agent, a soothing agent, an occlusive, an emulsifier, and water, as further specified in the claims, classifiable in A61K47/46
II. Claims 16-20, drawn to a method of treating a skin condition, classifiable in A61P17/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed such as treating a particular dermatitis condition can be performed with an alternate composition such as one which does not comprise a cannabinoid.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Multiple burdensome queries would be necessary to search all classes and subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following groups of patentably distinct species:
Multiple embodiments including those generically recited in claims 1, 4, 10 as well as multiple embodiments encompassed by dependent claims.  Election of a single embodiment including which claims and species read on the elected invention is required.
Conditioning agent to be elected from claims 1, 4, 5, 10, 14;
Soothing agent to be elected from claims 1, 4, 5, 10, 14;
Occlusive to be elected from claims 1, 4, 5, 10, 11, and 14;
Emulsifier to be elected from claims 1, 4, 5, 10, 11, and 14;
Cannabinoid to be elected from those encompassed in claims 1, 4, 6-8, 10, and 14; 
First surfactant to be elected from claims 10 and 11;
Second surfactant to be elected from claims 10 and 11;
First emollient to be elected from claims 10 and 11;
Second emollient to be elected from claims 10 and 11;
Humectant to be elected from claims 10 and 11;
Penetration enhancer to be elected from claims 10 and 11;
Opacifying agent to be elected from claims 10 and 11;
Stabilizer to be elected from claims 10 and 11;
Preservative to be elected from claims 10 and 11;
pH adjusting agent to be elected from those in claim 10 and 11;
Skin disease or condition to be elected from claims 17-20; and
Dosage form to be elected from claims 12-14 in particular.

It is noted that an election of group 1 of species as outlined above will overlap with an election of the subsequent components.  For instance, if Applicant elects colloidal oatmeal as the skin conditioning agent as recited in claim 5 (and as generic to at least all claims depending from claim 1), and if Applicant elects only the further presence of a first surfactant as recited in claim 10 and as further specified in claim 11, then additional specific agents such as a second surfactant in claim 11 will be excluded from the examination of claims 10 and 11 as nonelected embodiments.  In the interest of compact prosecution, Applicant is encouraged to clearly indicate exactly which components and claims reading thereon are encompassed by the elected invention.  For instance, if Applicant elects an aerosol in claim 12 then a lotion composition as in claim 14 and those depending therefrom would be excluded from examination at this time.  

In the interest of compact prosecution, Applicant is also encouraged to review the multiple dependent claim structure.

The species are independent or distinct because multiple chemical compounds and formats are encompassed across each of the groups of species outlined above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In this case, it is clarified that Applicant is required to elect a single species from each of the aforementioned groups of species, as readable on the single elected embodiment of the invention. Currently, claims 1-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  multiple burdensome search queries spanning multiple classes and subclasses would be necessary to search all claimed inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617